Citation Nr: 1134913	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating greater than 20 percent prior to February 26, 2008, and a rating greater than 40 percent from February 26, 2008, forward for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to August 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A hearing before the undersigned Veterans Law Judge was held at the RO in May 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's prostate cancer is in remission; the residuals include the use of absorbent materials that are changed four times each day but not renal dysfunction, definite decrease in kidney function, or hypertension at least 40 percent disabling under DC 7101.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Residuals of Prostate Cancer

In a December 2003 rating decision, the RO granted service connection and assigned a 100 percent rating for prostate cancer under Diagnostic Code (DC) 7528, effective from May 14, 2003.  In the letter notifying the Veteran of the award, the RO informed him an examination would be scheduled at a future date to evaluate the severity of his condition.  Examinations were conducted in February 2005 and June 2006.  In July 2006, the RO notified the Veteran the proposal to reduce the total rating for residuals of prostate cancer to 20 percent.  In November 2006, the RO issued a rating decision reducing the total rating for residuals of prostate cancer to 20 percent effective February 1, 2007.  The Veteran appealed the reduction, contending that a rating higher than 20 percent was warranted.  The Veteran was subsequently awarded a staged increase of 40 percent, effective February 26, 2008; he has not withdrawn his original appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran was also provided separate ratings for erectile dysfunction and fecal incontinence secondary to the prostate cancer.  He did not appeal the effective dates or ratings assigned for these conditions.  As such, the Board will only address whether a higher rating is warranted based on urinary/renal symptoms.  

DC 7528 provides a 100 percent rating for malignant neoplasms of the genitourinary system.  It adds that, six months after cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, a VA examination should be performed, and any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the condition should be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  

Initially, the Board notes that the reduction was in accordance with the procedural requirements of 38 C.F.R. § 3.105(e).  Thus, the issue is whether a rating greater than 20 percent is warranted prior to February 26, 2008, and a rating greater than 40 percent is warranted from February 26, 2008, forward.  As there is no evidence of local recurrence or metastasis, the applicable diagnostic criteria are those pertaining to voiding dysfunction and renal dysfunction.  

The criteria pertaining to renal dysfunction provide a 30 percent evaluation for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101, and a 60 percent evaluation for renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  

The criteria pertaining to voiding dysfunction indicate that voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  For a rating based on urinary frequency, the maximum 40 percent evaluation is provided for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  For a rating based on obstructed voiding, the maximum 30 percent evaluation is provided where there is urinary retention requiring intermittent or continuous catheterization.  For a rating based on urinary leakage/incontinence, a 40 percent evaluation is provided for urinary incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times a day and a 60 percent evaluation is provided for urinary incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  

A February 2007 VA treatment record reflects the Veteran's history of urinary frequency and urgency, which occasionally resulted in "accidents."  He denied hematuria and reported improved nocturia (the previous record, dating in November 2006, reflects a history of four episodes of nocturia daily).  

A September 2007 VA treatment record reflects the Veteran's history of persistent urinary incontinence and two to three episodes of nocturia daily.  

A February 2008 VA examination record reflects the Veteran's history of urinary urgency and urinary leakage.  He explained that he could hold his urine for five to ten minutes and that, several times each day, just before urination, he leaked a few drops of urine.  He added that if he did not get to a bathroom in time, he would void in his underwear.  He indicated that this occurred approximately once every three months or so.  He reported daily use of incontinence pads, indicating that he used approximately two pads each day.  He also reported that he had two to three episodes or nocturia daily and wore a full diaper at night.  The Veteran reported that his occupational functioning was impacted because he needed to know where the bathrooms were so he could head to the bathroom as soon as he felt the need to urinate.  Examination revealed the use of pads.  The testicles and penis were normal.  There was an easily reducible right direct groin herniation without tenderness.  The Veteran was assessed with adenocarcinoma of the prostate treated with radiation therapy with residuals of daily occurring drops of urinary incontinence.  

An April 2008 VA treatment record reflects the Veteran's history of urinary voiding four times at night and eight times during the day.  He denied stress incontinence but reported urge incontinence.  A December 2008 VA treatment record reflects the Veteran's history of urinary leakage and urgency at times.  

A July 2009 VA treatment record reflects the Veteran's history of two to three episodes of nocturia and some dribbling.  

An October 2009 VA examination record reflects the Veteran's history of daily urinary incontinence.  He reported that he when he felt the need to urinate, he leaked a few drops of urine, adding that often, he had two to three episodes of leakage prior to urination  He continued to wear absorbent pads, day and night.  He estimated using two pads during the day and one during the night.  The Veteran reported that the longer it took him to get to the bathroom to void once he felt the urge, the more urine he leaked.  He estimated that he could hold his urine for five to ten minutes.  He estimated that maybe once or twice a week, he had a sufficient urine leakage to wet his pants.  The Veteran reported that his occupational functioning was impacted because he had to interrupt his work to go to the bathroom.  Examination revealed a slightly soiled absorbent pad.  The genitalia were normal.  Laboratory testing revealed normal renal function, with a BUN of 20.6, creatinine of 1.00, and estimated eGFR of 75.7.  The Veteran was diagnosed with prostate cancer with treatment residuals of urinary incontinence and no recurrence.  

After review of the evidence, the Board finds a 40 percent rating is warranted for the entire appellate period based on the Veteran's competent history of wearing two to three pads for the entire appellate period and the lack of contradictory evidence dating during the appellate period.  The Board finds a rating in excess of 40 percent is not warranted, however.  As noted above, the regulations provide ratings in excess of 40 percent for urinary incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day or renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  In this case, there is no evidence of renal dysfunction, decrease in renal function, or hypertension at least 40 percent disabling.  See generally VA treatment and examination records.  Additionally, there is no evidence, to include history, of need for an appliance.  The Board acknowledges that the Veteran testified that he uses more than four pads on some days.  See May 2011 hearing transcript.  He also testified that he uses fewer than four pads on other days, however, and he estimated that he changed four pads each day on average.  Based on this testimony, and the previously reported histories of less than four pad changes each day, the Board finds the Veteran's urinary incontinence most nearly approximates the 40 percent rating for the entire appellate period.  Thus, the Board finds the criteria for a 40 percent schedular rating, but no higher, is warranted for the entire appellate period.  

The Board has considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment.  The discussion above reflects that the symptoms of the Veteran's residuals of prostate cancer, namely voiding dysfunction, are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that this disability is primarily manifested by use of pads, and the effects of functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  The Board finds the effects of the Veteran's residuals of prostate cancer have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds a 40 percent rating but no higher is warranted for the Veteran's residuals of prostate cancer.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a September 2009 letter, the RO explained the criteria for the next higher disability rating available for residuals of prostate cancer under the applicable diagnostic codes, provided examples of the type of evidence that may be obtained or requested, and notified the Veteran that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Additionally, the April 2008 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected residuals of prostate cancer, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  The claim was readjudicated in a December 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board acknowledges that the Veteran testified that his voiding dysfunction has worsened since the most recent examination in October 2009.  The Board finds the Veteran's testimony is competent and credible evidence of the current nature and severity of the urinary symptoms, however.  Thus, new examination is not needed because the evidence currently of record is adequate to adjudicate the claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

A 40 percent rating, but no higher, for residuals of prostate cancer is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


